Citation Nr: 1542589	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2013, the Board denied entitlement to an increased rating for postoperative residuals of a Bankart repair for recurrent subluxation of the left shoulder.   Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction of the issue of entitlement to TDIU and remanded the issue for further development.

In the February 2013 decision and remand, the Board noted that the issue of entitlement to service connection for a right shoulder disability appeared to have been raised in a February 2008 statement in which the Veteran indicated that he was "submitting new evidence in support of my right shoulder claim."  In a March 2008 statement, the Veteran's representative indicated that they were not claiming entitlement to service connection for a right shoulder disability but instead the claim pertained to a left shoulder disability.  Upon further review, the Board interprets the statement from the representative as clarification that the Veteran was not claiming entitlement to service connection for a right shoulder disability and that instead the appellant was merely submitting additional evidence in support of his claim for an increased rating for a left shoulder disability.  The Board advises the Veteran that if he believes that he is entitled to service connection for a right shoulder disability, he should file a formal claim with the RO.

The issue of VA vocational rehabilitation benefits has been raised by the record in a February 2008 statement, but may not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A March 2008 VA examination report shows that the claimant was on light duty at the United States Postal Service due to his left shoulder and cervical spine disabilities.  The Social Security Administration records reflect that the Veteran is receiving disability benefits through his former employer, the United States Postal Service, due to a left foot disability.  A December 2009 VA examination report reveals that the appellant was receiving workers' compensation benefits for a cervical spine disability.  The AOJ should obtain from the United States Postal Service any records regarding the reason the Veteran stopped working there as well as any information regarding the appellant receiving retirement disability benefits and workers' compensation benefits.

As noted by the Board in February 2013, the Veteran raised the issue of entitlement to VA vocational rehabilitation benefits.  A review of the claims file indicates that the appellant had applied for VA vocational rehabilitation benefits in 1994.  A copy of the VA vocational rehabilitation file should be associated with the claims file.

VA treatment records reflect that in August 2012 the Veteran was treated for left shoulder pain.  The appellant was last examined in February 2012.  The February 2012 VA examination report reveals conflicting evidence on functional impairment due to the left shoulder disability.  In particular, the VA examiner stated that the left shoulder disability did not impact the claimant's ability to work and yet the examiner stated that an example of the impact of the left shoulder disability on the ability to work was the fact that the Veteran last worked four years ago.  In light of the passage of time, the possible worsening of the left shoulder disability, and the conflicting evidence regarding functional impairment, another VA examination is necessary.

Since the claim is being remanded for further development for other reasons, the AOJ should afford the Veteran another opportunity to complete a formal application for his claim of entitlement to TDIU.  VA treatment records reveal that the Veteran has been receiving private treatment from Drs. Rodriquez, Anuki, and Rosati.  The AOJ should also afford the appellant another opportunity to authorize the release of records of his medical providers, to include the ones identified in the VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran another formal application for his claim of entitlement to TDIU.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Ask the Veteran to identify all treatment for his left shoulder disability, and obtain any identified records.  Attempt to obtain all records from Drs. Rodriquez, Anuki, and Rosati.  Regardless of the claimant's response, obtain all records from the VA Connecticut Healthcare System from July 2013 to the present.

3.  Attempt to obtain from the United States Postal Service any records regarding the reason the Veteran stopped working there as well as any information regarding the appellant receiving retirement disability benefits and workers' compensation benefits.

4.  Associate a copy of the Veteran's VA vocational rehabilitation file with his claims file.

5.  Thereafter, schedule the Veteran for VA examination to determine his functional impairment from the service-connected postoperative residuals of a Bankart repair for recurrent subluxation of the left shoulder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his postoperative residuals of a Bankart repair for recurrent subluxation of the left shoulder.  Specifically, the examiner should provide an opinion as to the following inquiry:

The examiner should comment on the functional impairment due to postoperative residuals of a Bankart repair for recurrent subluxation of the left shoulder and any other disability for which the AOJ grants service connection.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AOJ must adjudicate the issue of entitlement to TDIU.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






